DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 06/09/2022.
Claims 13 – 24 are presented for examination.

Allowable Subject Matter
Claims 13 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 13 – 23, the prior art fails to show an inductive position sensor that includes a coil arrangement having an excitation coil, and a receiver coil system having at least two receiver coils that have at least a partly sinusoidal shape, wherein the inductive position sensor includes at least one circuit carrier, the coil arrangement being connected to or mounted on the circuit carrier; and wherein rotating element and sensor wheel are rotatable together about the rotation axis, and the coil arrangement has an opening angle that covers or sensorily detects an angular range about the rotation axis, wherein periodicities of the sinusoidal receiver coil systems correspond to an angular distance between two adjacent ones of the profile elements of the sensor wheel, wherein the opening angle can be as large as the angular distance, wherein the periodicities of the sinusoidal receiver coil systems correspond to an integer multiple of the angular distance between two adjacent ones of the profile elements of the sensor wheel. These features taken together with the other limitations of the claim renders the claims allowable over prior art.
As to claim 24, the prior art fails to show wherein the inductive position sensor includes at least one circuit carrier and the coil arrangement, the coil arrangement being connected to or mounted on the circuit carrier, wherein each of the profile elements is selected from the group made up of: a convexity, a pin-shaped convexity, a tooth-shaped convexity, a serrated convexity, a notch, a recess, a hole, and/or a track profiled in a width of the sensor wheel, wherein the plurality of profile elements are distributed over a circumference of the sensor wheel, and wherein the profile elements are equidistantly and/or periodically situated, wherein the sensor wheel includes at least one material selected from the group made up of: an electrically conductive material: a ferromagnetic material; and a metal, wherein each of the profile elements includes at least one material selected from the group made up of: an electrically conductive material: a ferromagnetic material; and a metal, wherein the rotating element rotates about the at least one rotation axis, the sensor wheel having a rotation axis, and wherein rotating element and sensor wheel are rotatable together about the rotation axis, and wherein the coil arrangement has an opening angle that covers or sensorily detects an angular range about the rotation axis, wherein periodicities of the sinusoidal receiver coil systems correspond to an angular distance between two adjacent ones of the profile elements of the sensor wheel, wherein the opening angle can be as large as the angular distance, wherein the periodicities of the sinusoidal receiver coil systems correspond to an integer multiple of the angular distance between two adjacent ones of the profile elements of the sensor wheel.  These features taken together with the other limitations of the claim renders the claims allowable over prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858